       Case 2:17-cv-02613-KPF Document 49 Filed 01/28/20 Page 1 of 1
                                             250 WEST 55TH STREET       MORRISON & FOERSTER LLP

                                             NEW YORK, NY 10019-9601    BEIJING, BERLIN, BOSTON,
                                                                        BRUSSELS, DENVER, HONG KONG,
                                                                        LONDON, LOS ANGELES, NEW YORK,
                                             TELEPHONE: 212.468.8000    NORTHERN VIRGINIA, PALO ALTO,
                                             FACSIMILE: 212.468.7900    SAN DIEGO, SAN FRANCISCO, SHANGHA
                                                                        SINGAPORE, TOKYO, WASHINGTON, D.C
                                             WWW.MOFO.COM




January 28, 2020                                                       Writer’s Direct Contact
                                                                       +1 (212) 336.4341
                                                                       AdamHunt@mofo.com



Via ECF

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Keyu Long v. Amway Corporation, Case No. 1:17-cv-02613 (KPF)


Dear Judge Failla:

        I write on behalf of Defendant Amway Corp. (“Amway”) in the above-captioned
matter to respectfully submit the parties’ Joint Status Report pursuant to the Court’s October
30, 2019 Minute Entry. (Dkt. Entry, Oct. 30, 2019). On October 9, 2019, the American
Arbitration Association (AAA) suspended the arbitration proceedings in this matter until
April 9, 2020 due to Plaintiff’s failure to satisfy her payment obligations under the AAA
Commercial Arbitration Rules. The arbitration proceedings remain suspended. I have
conferred with Mr. Maione, who joins this submission.

Sincerely,


s/ Adam J. Hunt
Adam J. Hunt




ny-1857814
